Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 5/3/22. As directed, Claims 1, 11, 18 have been amended, no claims added or cancelled. Thus claims 1-5, 8-14, 17-18, and 20 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (US 2012/0074127 A1) in view of Fischer (US Pat. 3235709),  Vontell et al. (US 2010/0108661 A1, hereinafter “Vontell”), and Donarski (2011/0290782 A1).
Regarding claim 1, Abbott discloses an electronic cooking system (Figs. 1-2), comprising: 
a continuous cooking surface (15, Fig. 1A) comprising a plurality of individually controllable heating zones (each defined by a heating element in array 14, with four zones shown in Fig. 1B); 
for each heating zone, 
a temperature sensor (“temperature sensor,” Par. 0030) configured to detect a temperature for the heating zone separately from the temperatures of other heating zones (Par. 0011), and 
a heating element (14) disposed beneath the heating zone and configured to provide heat to the heating zone, wherein the heating element comprises one or more resistive circuits (Par. 0025) with an insulating layer (Par. 0026); and 
a controller (“controller,” Par. 0009) configured to individually control the heating element of each heating zone (Par. 0011).
Abbott fails to disclose following: the assembly having two resistive circuits which are configured to output different power densities, one being positioned directly vertically beneath from the other and separated from the other by an insulating layer; the controller configured to supply power to the first resistive circuit during an initial heating stage and to the second resistive circuit after reaching a set temperature; and the controller configured such that supplying power to the first resistive circuit and the second resistive circuit does not exceed a predetermined total power consumption.
Regarding the burner having two resistive circuits with different power densities, , the controller configured to supply power to the first resistive circuit during an initial heating stage and to the second resistive circuit after reaching a set temperature, Fischer teaches, in a cooking system (Figs. 1, 3) an assembly having a first resistive circuit (comprising resistor 2, Fig. 3) configured to output a higher power density (Col. 3 lines 9-14 and 49) and a second resistive circuit (comprising resistor 3, Fig. 3) configured to output a lower power density (Col. 3 lines 9-14 and 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Abbott by forming the heating element as a first and second resistive circuit with different power densities as taught by Fischer in order to achieve a uniform heating surface (Fischer, Col. 2, lines 7-10).
Regarding the controller configured to supply power to the first resistive circuit during an initial heating state and supply power to the second resistive circuit after reaching a set temperature, Fischer teaches this in Col. 1 lines 10-20 and Col. 3 lines 60-66 (which describe power is supplied to the first resistive circuit 2 during the initial heating stage and to the second resistive circuit after reaching the “required temperature”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Abbot by configuring the controller to supply power to the first resistive circuit during an initial heating state and supply power to the second resistive circuit after reaching a set temperature as taught by Fischer in order to allow power to be selectively applied so that a higher output is used for bringing contents to temperature and a lower output is used to maintain the temperature once reached (Fischer Col. 1 lines 10-20) which improves the energy usage of the system as the higher power is only supplied when needed.
Regarding a second circuit being vertically positioned directly vertically beneath the first circuit and separated by an insulating layer, and wherein each space between adjacent portions of the second resistive circuit is positioned directly vertically beneath a corresponding space between adjacent portions of the first resistive circuit, Vontell teaches, in a heating assembly, a first (12) and second (22) resistive circuit (Pars. 0025-0026), the second resistive circuit being vertically positioned directly vertically beneath the first resistive circuit (“First heating element 12 is located on first surface 16…Second heating element 22 is located on second surface 18,” Par. 0025, where the “heating path traces” are “arranged in an overlapping (mirror image)…configuration,” Par. 0026) and separated from the first resistive circuit by an insulating layer (14, a “dielectric” layer which is “made up of electrically non-conductive materials,” Par. 0022), and wherein each space between adjacent portions of the second resistive circuit is positioned directly vertically beneath a corresponding space between adjacent portions of the first resistive circuit (Par. 0026 describes the two heaters being arragned in “mirror image” configuration, so spaces 24 would be beneath spaces 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Abbott by forming the heating element as a first and second resistive circuit with the second being positioned directly vertically beneath the first and separated by an insulating layer, and with spaces aligned vertically as claimed, in order to ”provide failure immunity” as well as “variable watt density” (Vontell Par. 0024).
Regarding the total power consumption, Donarski teaches, in an electronic cooking system, a controller configured such that supplying power to a first resistive circuit and a second resistive circuit does not exceed a predetermined total power consumption (Par. 0022, where the resistive circuits of 36 and 38 may be energized by a controller such that a total power consumption does not exceed 1300 Watts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Abbott by configuring the controller such that supplying power to a first and second resistive circuit does not exceed a predetermined total power consumption as taught by Donarski because the power determines temperature, and this ensures that temperature does not exceed a desired value (Pars. 0023-0024).
Regarding claim 2, Abbott discloses the controller is configured to maintain the temperature of each heating zone at the set temperature by individually controlling an amount of power provided to each heating element based upon a sensed temperature of the heating zone (Par. 0031).
Regarding claim 8, Abbott fails to teach the controller configured to supply power to the first resistive circuit for a first amount of time and supply power to the second resistive circuit for a second amount of time that is different than the first amount of time; however, Fischer teaches this in Col. 1 lines 10-20 and Col. 3 lines 60-66 (which describe power is supplied to the first resistive circuit with 2 and second resistive circuit with 3 during the initial heating stage, let this be time ta, and to the second resistive circuit after reaching the “required temperature,” let this be time tb. Then first amount of time is ta, and the second amount of time is (ta + tb) which is greater than ta.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Abbot by configuring the controller to supply power to the first resistive circuit for a first amount of time and to supply power to the second resistive circuit for a second, different, amount of time as taught by Fischer in order to allow power to be selectively applied so that a higher output is used for bringing contents to temperature and a lower output is used to maintain the temperature once reached (Fischer Col. 1 lines 10-20) which improves the energy usage of the system as the higher power is only supplied when needed.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott in view of Fischer,  Vontell, Donarski, and Schilling et al. (US Pat. 5396047, newly cited in this claim).
Regarding claim 11, Abbott discloses an electronic cooking system (Figs. 1-2), comprising: 
a continuous cooking surface (15, Fig. 1A) comprising a plurality of individually controllable heating zones (each defined by a heating element in array 14, with four zones shown in Fig. 1B); 
for each heating zone, 
a temperature sensor (“temperature sensor,” Par. 0030) configured to detect a temperature for the heating zone separately from the temperatures of other heating zones (Par. 0011), and 
a heating element (14) disposed beneath the heating zone and configured to provide heat to the heating zone wherein the heating element comprises one or more resistive circuits (Par. 0025) with an insulating layer (Par. 0026); and 
a controller (“controller,” Par. 0009) configured to individually control the heating element of each heating zone (Par. 0011), wherein the controller is configured to maintain the temperature of each heating zone at a set temperature by controlling an amount of power provided to each heating element based upon a sensed temperature of each corresponding heating zone (Par. 0031).
Abbott fails to disclose the assembly having two resistive circuits which are configured to output different power densities, one being vertically offset from the other and separated from the other by an insulating layer, the controller configured to supply power to the first circuit for a first amount of time and the second circuit for a second amount of time that is different; the controller limiting the total power consumption of the two resistive circuits; and the controller controlling  the temperature by cyclically and serially supplying power to the first resistive circuit and the second resistive circuit.
Regarding the burner having two resistive circuits with different power densities, the controller configured to supply power to the first resistive circuit during an initial heating stage and to the second resistive circuit after reaching a set temperature, Fischer teaches, in a cooking system (Figs. 1, 3) an assembly having a first resistive circuit (comprising resistor 2, Fig. 3) configured to output a higher power density (Col. 3 lines 9-14 and 49) and a second resistive circuit (comprising resistor 3, Fig. 3) configured to output a lower power density (Col. 3 lines 9-14 and 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Abbott by forming the heating element as a first and second resistive circuit with different power densities as taught by Fischer in order to achieve a uniform heating surface (Fischer, Col. 2, lines 7-10).
Regarding the controller configured to supply power to the first resistive circuit for a first amount of time and supply power to the second resistive circuit for a second amount of time that is different than the first amount of time, Fischer teaches this in Col. 1 lines 10-20 and Col. 3 lines 60-66 (which describe power is supplied to the first resistive circuit with 2 and second resistive circuit with 3 during the initial heating stage, let this be time ta, and to the second resistive circuit after reaching the “required temperature,” let this be time tb. Then first amount of time is ta, and the second amount of time is (ta + tb) which is greater than ta.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Abbot by configuring the controller to supply power to the first resistive circuit for a first amount of time and to supply power to the second resistive circuit for a second, different, amount of time as taught by Fischer in order to allow power to be selectively applied so that a higher output is used for bringing contents to temperature and a lower output is used to maintain the temperature once reached (Fischer Col. 1 lines 10-20) which improves the energy usage of the system as the higher power is only supplied when needed.
Regarding a second circuit being vertically positioned directly vertically beneath the first circuit and separated by an insulating layer, and wherein each space between adjacent portions of the second resistive circuit is positioned directly vertically beneath a corresponding space between adjacent portions of the first resistive circuit, Vontell teaches, in a heating assembly, a first (12) and second (22) resistive circuit (Pars. 0025-0026), the second resistive circuit being vertically positioned directly vertically beneath the first resistive circuit (“First heating element 12 is located on first surface 16…Second heating element 22 is located on second surface 18,” Par. 0025, where the “heating path traces” are “arranged in an overlapping (mirror image)…configuration,” Par. 0026) and separated from the first resistive circuit by an insulating layer (14, a “dielectric” layer which is “made up of electrically non-conductive materials,” Par. 0022), and wherein each space between adjacent portions of the second resistive circuit is positioned directly vertically beneath a corresponding space between adjacent portions of the first resistive circuit (Par. 0026 describes the two heaters being arragned in “mirror image” configuration, so spaces 24 would be beneath spaces 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Abbott by forming the heating element as a first and second resistive circuit with the second being positioned directly vertically beneath the first and separated by an insulating layer, and with spaces aligned vertically as claimed, in order to ”provide failure immunity” as well as “variable watt density” (Vontell Par. 0024).
Regarding the total power consumption, Donarski teaches, in an electronic cooking system, a controller configured such that supplying power to a first resistive circuit and a second resistive circuit does not exceed a predetermined total power consumption (Par. 0022, where the resistive circuits of 36 and 38 may be energized by a controller such that a total power consumption does not exceed 1300 Watts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Abbott by configuring the controller such that supplying power to a first and second resistive circuit does not exceed a predetermined total power consumption as taught by Donarski because the power determines temperature, and this ensures that temperature does not exceed a desired value (Pars. 0023-0024).
Regarding the power being supplied “cyclically and serially,” Schilling teaches, in an electronic cooking system, a controller configured to control heating of a heating zone (Fig. 1) by cyclically and serially supplying power to a first resistive circuit for a first amount of time and a second resistive circuit for a second amount of time [“The two heaters (3, 4) can be differently regulated such that supplied power is periodically switched over and distributed in very short, but variable time intervals in a continuously alternating manner to the two heaters (3, 4),” Abstract; thus, power is delivered cyclically as is repeatedly turned on and off, and serially because it is applied in an alternating manner to the two heaters]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the controller of Abbott by configuring it to supply power cyclically and serially to the two heaters as taught by Schilling because this method allows temperature to be regulated effectively (Schilling Col. 5 lines 15-20).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott in view of Fischer and Vontell, as applied to claim 1 or Abbot-Fischer-Vontell-Schilling as applied to claim 11 above, and further in view of Thompson et al. (US 2014/0305928, hereinafter “Thompson”).
Regarding claims 3 and 12, the modified Abbott discloses the cooking system set forth above, but fails to disclose a user interface. However, Thompson teaches a user interface configured to present information (108, Par. 0042) (“regarding a temperature of each heating zone and information regarding power currently being applied to each heating zone” is the intended use of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Abbott by adding a user interface as taught by Thompson in order allow the user to monitor various temperatures settings and operating characteristics (Thompson Par. 0042).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott in view of Fischer and Vontell, as applied to claim 1 or Abbot-Fischer-Vontell-Schilling as applied to claim 11 above, and further in view of in view of Lin (US 2014/0251980, hereinafter “Lin”).
Regarding claims 4 and 13, Abbott discloses the apparatus set forth above but fails to disclose primary and secondary heating zones wherein the zones are operated differently. However, Lin teaches an electronic cooking system with a plurality of heating zones (above coils 12 and 13) comprising a primary heating zone (above 13) positioned relatively closer to a center of the cooking surface (Fig. 2), each primary heating zone having a corresponding primary heating element (13), and one or more secondary heating zones (12) positioned relatively farther from the center of the cooking surface (Fig. 2), each secondary heating zone having a corresponding secondary heating element (12), and wherein the controller is configured to vary a temperature of the cooking surface by operating each of the primary heating elements differently than each of the secondary heating elements (Pars. 0023-0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Abbott by forming the heating zones as primary and secondary heating zones, as taught by Lin, because this amounts to a simple substitution of one known element for another according to known methods and with predictable results. Furthermore, such a substitution provides the advantage of “providing an enlarged heating range in order to heat various foodstuff containers with different shapes at increased heating efficiency,” (Lin, Par. 0010).
Claims 5, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott in view of Fischer and Vontell, as applied to claim 1 or Abbot-Fischer-Vontell-Schilling as applied to claim 11 above, and further in view of Siegla (US Pat. 3646321).
Regarding claims 5 and 14, Abbott teaches the cooking system set forth above, including a temperature sensor for each heating zone, where the temperature sensor “is in close proximity to the heating surface region for which the heating element is intended to provide temperature control” (Par. 0030) but fails to disclose the temperature sensor extending through an opening in the heating element and contacting an underside of the cooking surface. However, Siegla teaches an electronic cooking system, wherein the temperature sensor (66, Fig. 3) for each heating zone extends through an opening in the heating element (76) for that heating zone and contacts an underside of the cooking surface (34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Abbott by configuring the temperature sensor to extend through an opening and contact the surface as taught by Siegla, because such a modification is a simple substitution of one type of temperature sensor for another with predictable results (the temperature will be sensed). The modification has the added advantage of ensuring that the cooking surface does not exceed its maximum operable temperature.
Regarding claims 9 and 17, Abbott fails to disclose each heating element being housed in a cartridge comprising a refractory material. However, Siegla teaches each heating element (76) is housed in a cartridge comprising a refractory material (70, Col. 2, line 66) positioned below the heating element and a housing layer (32) beneath the refractory material relative to the cooking surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Abbott by configuring the heating element to comprise an assembly having a cartridge comprising a refractory material and a housing layer, as taught by Siegla, because such a modification is a simple substitution of one type of heating element for another with predictable results (the heating element will heat the surface in the same manner).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott in view of Fischer and Vontell, as applied to claim 1 above, and further in view of Schreder (US Pat. 4788414).
Regarding claim 10, Abbott discloses the apparatus set forth above but fails to disclose the heating elements being bolted to an underside of the cooking surface. However, Schreder teaches an apparatus wherein heating elements (10a/11a, Fig. 9) are bolted to an underside of the cooking surface (4a, Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Abbott by configuring the heating elements to be bolted to the cooking surface because such a modification is a simple substitution of one fastening element (bolts) for another with predictable results (allowing the heating elements to be attached to the underside of the cooking surface).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott in view of Fischer, Vontell, Lin, and Donarski.
Regarding claim 18, Abbott discloses an electronic cooking system (Figs. 1-2), comprising: 
a continuous cooking surface (15, Fig. 1A) comprising a plurality of individually controllable heating zones (each defined by a heating element in array 14, with four zones shown in Fig. 1B); 
for each heating zone, 
a temperature sensor (“temperature sensor,” Par. 0030) configured to detect a temperature for the heating zone separately from the temperatures of other heating zones (Par. 0011), and 
a heating element (14) disposed beneath the heating zone and configured to provide heat to the heating zone wherein the heating element comprises one or more resistive circuits (Par. 0025) with an insulating layer (Par. 0026); and 
a controller (“controller,” Par. 0009) configured to individually control the heating element of each heating zone (Par. 0011).
Abbott fails to disclose primary and secondary heating zones wherein the zones are operated differently. However, Lin teaches an electronic cooking system with a plurality of heating zones (above coils 12 and 13) comprising a primary heating zone (above 13) positioned relatively closer to a center of the cooking surface (Fig. 2), each primary heating zone having a corresponding primary heating element (13), and one or more secondary heating zones (12) positioned relatively farther from the center of the cooking surface (Fig. 2), each secondary heating zone having a corresponding secondary heating element (12), and wherein the controller is configured to vary a temperature of the cooking surface by operating each of the primary heating elements differently than each of the secondary heating elements (Pars. 0023-0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Abbott by forming the heating zones as primary and secondary heating zones, as taught by Lin, because this amounts to a simple substitution of one known element for another according to known methods and with predictable results. Furthermore, such a substitution provides the advantage of “providing an enlarged heating range in order to heat various foodstuff containers with different shapes at increased heating efficiency,” (Lin, Par. 0010).
Abbott fails to disclose the assembly having two resistive circuits which are configured to output different power densities, one being vertically offset from the other and separated from the other by an insulating layer, the controller configured to supply power to the first resistive circuit during an initial heating stage and to the second resistive circuit after reaching a set temperature; and the controller configured such that supplying power to the first resistive circuit and to the second resistive circuit does not exceed a predetermined total power consumption.
Regarding the burner having two resistive circuits with different power densities, , the controller configured to supply power to the first resistive circuit during an initial heating stage and to the second resistive circuit after reaching a set temperature, Fischer teaches, in a cooking system (Figs. 1, 3) an assembly having a first resistive circuit (comprising resistor 2, Fig. 3) configured to output a higher power density (Col. 3 lines 9-14 and 49) and a second resistive circuit (comprising resistor 3, Fig. 3) configured to output a lower power density (Col. 3 lines 9-14 and 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Abbott by forming the heating element as a first and second resistive circuit with different power densities as taught by Fischer in order to achieve a uniform heating surface (Fischer, Col. 2, lines 7-10).
Regarding the controller configured to supply power to the first resistive circuit during an initial heating state and supply power to the second resistive circuit after reaching a set temperature, Fischer teaches this in Col. 1 lines 10-20 and Col. 3 lines 60-66 (which describe power is supplied to the first resistive circuit 2 during the initial heating stage and to the second resistive circuit after reaching the “required temperature”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Abbot by configuring the controller to supply power to the first resistive circuit during an initial heating state and supply power to the second resistive circuit after reaching a set temperature as taught by Fischer in order to allow power to be selectively applied so that a higher output is used for bringing contents to temperature and a lower output is used to maintain the temperature once reached (Fischer Col. 1 lines 10-20) which improves the energy usage of the system as the higher power is only supplied when needed.
Regarding a second circuit being vertically positioned directly vertically beneath the first circuit and separated by an insulating layer, and wherein each space between adjacent portions of the second resistive circuit is positioned directly vertically beneath a corresponding space between adjacent portions of the first resistive circuit, Vontell teaches, in a heating assembly, a first (12) and second (22) resistive circuit (Pars. 0025-0026), the second resistive circuit being vertically positioned directly vertically beneath the first resistive circuit (“First heating element 12 is located on first surface 16…Second heating element 22 is located on second surface 18,” Par. 0025, where the “heating path traces” are “arranged in an overlapping (mirror image)…configuration,” Par. 0026) and separated from the first resistive circuit by an insulating layer (14, a “dielectric” layer which is “made up of electrically non-conductive materials,” Par. 0022), and wherein each space between adjacent portions of the second resistive circuit is positioned directly vertically beneath a corresponding space between adjacent portions of the first resistive circuit (Par. 0026 describes the two heaters being arragned in “mirror image” configuration, so spaces 24 would be beneath spaces 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Abbott by forming the heating element as a first and second resistive circuit with the second being positioned directly vertically beneath the first and separated by an insulating layer, and with spaces aligned vertically as claimed, as taught by Vontell, in order to ”provide failure immunity” as well as “variable watt density” (Vontell Par. 0024).
Regarding the total power consumption, Donarski teaches, in an electronic cooking system, a controller configured such that supplying power to a first resistive circuit and a second resistive circuit does not exceed a predetermined total power consumption (Par. 0022, where the resistive circuits of 36 and 38 may be energized by a controller such that a total power consumption does not exceed 1300 Watts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Abbott by configuring the controller such that supplying power to a first and second resistive circuit does not exceed a predetermined total power consumption as taught by Donarski because the power determines temperature, and this ensures that temperature does not exceed a desired value (Pars. 0023-0024).
Regarding claim 20, Abbott fails to teach the controller configured to supply power to the first resistive circuit for a first amount of time and supply power to the second resistive circuit for a second amount of time that is different than the first amount of time; however, Fischer teaches this in Col. 1 lines 10-20 and Col. 3 lines 60-66 (which describe power is supplied to the first resistive circuit with 2 and second resistive circuit with 3 during the initial heating stage, let this be time ta, and to the second resistive circuit after reaching the “required temperature,” let this be time tb. Then first amount of time is ta, and the second amount of time is (ta + tb) which is greater than ta.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Abbot by configuring the controller to supply power to the first resistive circuit for a first amount of time and to supply power to the second resistive circuit for a second, different, amount of time as taught by Fischer in order to allow power to be selectively applied so that a higher output is used for bringing contents to temperature and a lower output is used to maintain the temperature once reached (Fischer Col. 1 lines 10-20) which improves the energy usage of the system as the higher power is only supplied when needed.
Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive. Applicant argues that Abbott, Fischer, Donarski, Schilling, Thompson, Lin, Siegla, Schreder fail to disclose the claimed second resistive layer directly vertically beneath the first layer as claimed. Examiner agrees but has introduced a reference which teaches this. Applicant argues that Kimura teaches away from the claimed resistive circuit configurations as amended. The examiner agrees but has introduced Vontell, which teaches these features, in its place, and thus the argument against Kimura is moot. The previous argument against Vontell relied on its incompatibility with Kimura, which is not applied here, and thus is moot.
Conclusion                                                                                                                                                                                                                                           
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761